Citation Nr: 1631239	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right knee and right shoulder disorders.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran testified in his Board hearing that he began seeking treatment at the Jackson VA Medical Center in 1997; a review of the treatment records associated with the claims file documents that the earliest VA treatment records from the Jackson VA Medical Center in the claims file are from 2001.  Thus, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain any identified VA treatment records; any outstanding private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, while the Veteran and his representative testified that the Veteran had never received a VA examination of his right knee and right shoulder disorders (after he failed to report to the scheduled August 2011 VA examination), this was not correct as the Veteran underwent VA examinations of those claimed disorders in October 2010.  Nevertheless, the Board finds that examination is inadequate.  Specifically, the VA examiner at that time could not find the Veteran's separation examination; a December 1993 separation examination is of record.  Moreover, that examiner did not address the Veteran's lay statements that he had had continuous symptoms in his right knee and shoulder since injury during military service.  

In light of these deficiencies, and the possibility that there are outstanding VA treatment records (as noted above) that were potentially not considered by the examiner, the Board finds that, on remand, new VA examinations should be afforded to the Veteran in order to obtain adequate VA medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As a final matter, the Veteran testified in his Board hearing that he was the subject of an assault during military service and that is the basis for his award of service connection for PTSD.  A review of the claims file demonstrates that the award of service connection is not predicated on a personal assault that occurred while the Veteran was in Germany, but rather on the death of a fellow servicemember in the Veteran's platoon during a separate motor vehicle accident than the one that the Veteran was involved in.  

His service treatment records document a right shoulder strain due to a lifting injury and a right knee contusion as a result of a motor vehicle accident during service.  At present, there is no evidence of record to demonstrate that the Veteran was involved in any such personal assault while in Germany during military service.  On remand, the Veteran should submit additional evidence and/or information to corroborate such a personal assault that may have occurred during military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 1994-but particularly from 1997 through 2001-and associate those documents with the claims file.  

If any VA treatment records prior to 2001 are unavailable and further attempts to obtain those records would be futile, such should be noted in a Formal Finding of Unavailability and the Veteran should be so notified.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee and right shoulder disorders, which is not already of record, since his discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ask the Veteran to provide documentation and/or additional information regarding his alleged personal assault that occurred during his service in Germany that he contends resulted in his right knee and right shoulder disorders.  After any such information has been received, the AOJ should attempt to corroborate such an assault through all official sources if enough information is provided by the Veteran, including the Joint Services Records Research Center (JSRRC), as appropriate.

4.  Schedule the Veteran for a VA examination to determine whether his right knee and right shoulders disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee and right shoulder disorders found, to include any arthritic conditions thereof.

Then, the examiner should opine as to whether each knee or shoulder disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include a motor vehicle accident in September 1992 wherein he injured his right knee, and a January 1992 lifting injury wherein he injured his right shoulder.

The examiner should discuss the Veteran's lay statements regarding injury, particularly his statements regarding symptomatology suffered during injury and continuity of symptomatology since those injuries.  

The examiner should also address the Veteran's service treatment records, the Jackson VA Medical Center records, as well as the October 2012 VA examination report and that examiner's findings and conclusions therein.  The examiner should finally address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for right knee and right shoulder disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

